 

Case 1:21-cr-00451-JGK Document 12 Filed 07/27/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
21-CR-451 (JGK)
- against -
ORDER

 

ELOUISA PIMENTAL and JOSE DE LA CRUZ,

Defendants.

 

JOHN G. KOELTL, United States District Judge:

This Order is entered, pursuant to Federal Rule of Criminal
Procedure 5(f) and the Due Process Protections Act, Pub. L. No
116-182, 134A Stat. @94 (Oct. 21, 20420), te comfiimni the

Government’s disclosure obligations under Brady v. Maryland, 373

 

U.S. 83 (1963), and its progeny, and to summarize the possible
consequences of violating those obligations.

The Government must disclose to the defense all information
“favorable to an accused” that is “material either to guilt or
to punishment” and that is known to the Government. Id. at 87.
This obligation applies regardless of whether the defendants
request this information or whether the information would itself
constitute admissible evidence. The Government shall disclose
such information to the defense promptly after its existence
becomes known to the Government so that the defense may make
effective use of the information in the preparation of its case.

As part of these obligations, the Government must disclose

any information that can be used to impeach the trial testimony
 

Case 1:21-cr-00451-JGK Document12 Filed 07/27/21 Page 2of3

of a Government witness within the meaning of Giglio v. United
States, 405 U.S. 150 (1972), and its progeny. Such information
must be disclosed sufficiently in advance of trial in order for

the defendants to make effective use of it at trial or at such

other time as the Court may order.!

The foregoing obligations are continuing ones and apply to
Materials that become known to the Government in the future.
These obligations also apply to information that is otherwise
subject to disclosure regardless of whether the Government
Sfedits it.

In the event the Government believes that a disclosure
under this Order would compromise witness safety, victim rights,
national security, a sensitive law~enforcement technique, or any
other substantial government interest, it may apply to the Court
for a modification of its obligations, which may include in

camera review or withholding or subjecting to a protective order

all or part of the information otherwise subject to disclosure.?

For purposes of this Order, the Government has an
affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal,

 

1 This Order does not purport to set forth an exhaustive list of the
Government’s disclosure obligations.

2 The Classified Information Procedures Act sets forth separate procedures to
be followed in the event that the Government believes matters relating to
classified information may arise in connection with the prosecution. See 18
U.S.C. app. 3 §§ 1 et seq.
 

Case 1:21-cr-00451-JGK Document 12 Filed 07/27/21 Page 3 of 3

state, and local prosecutors, law enforcement officers, and
other officers who have participated in the prosecution, or
investigation that led to the prosecution, of the offense or
offenses with which the defendants are charged.

If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,

may:

(1) specify the terms and conditions of such production;

(2) grant a continuance;

(3) impose evidentiary sanctions;

(4) impose contempt or other sanctions on any lawyer
responsible for violations of the Government’s disclosure
obligations, or refer the matter to disciplinary
authorities;

(5) dismiss charges before trial or vacate a conviction
after trial or a guilty plea; or

(6) enter any other order that is just under the
circumstances,

SO ORDERED.

x
Dated: July 27, 2021 b lobar
New York, New York i

 

A John G. Koeltl
nited States District Judge
